Citation Nr: 0617953	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastrointestinal bleeding.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that continued a 10 percent 
rating for hypertension and determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for gastrointestinal 
bleeding.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The appellant was last afforded a VA examination for 
hypertension in December 2002.  The following year, in 
November 2003, he was hospitalized for uncontrolled 
hypertension and although the evidence of record subsequently 
shows a blood pressure reading in mid-December 2003 after his 
hospitalization that was 133/78, the Board finds that a 
remand is necessary for a current examination.  38 C.F.R. 
§ 3.159(c)(4) (2005) (VA's duty to assist a claimant includes 
to provide a medical examination when necessary to decide the 
claim.)  

The appellant is also seeking to reopen a claim of 
entitlement to service connection for gastrointestinal 
bleeding which has been previously denied in a March 1979 
rating decision.  VA's duty to notify a claimant seeking to 
reopen a claim includes advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  Although a 
notification letter was issued in November 2002, it does not 
comply with the Kent ruling.  

The claim is therefore REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his hypertension.  

2.  Secure VA treatment records from 
December 2003 to the present.  

3.  In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for gastrointestinal bleeding 
that was last denied in a March 1979 
rating decision.  Advise the appellant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  

4.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

